DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.
 
Claim Rejections 35 USC 101
	Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) 
Claims 1, 11 and 19 are directed toward systems, methods and apparatuses.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1, 10 and 19 are directed toward the abstract idea of calculating an amount of energy remaining in the battery, which comprises a mathematical concept.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that 
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Although the claim recites that the system received an input regarding state of charge of the battery, there are no positively claimed limitations regarding any sensors or structure with regards to the system.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims 1, 11 and 19 are implemented on a computer and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the abstract idea of calculating a residual driving range is merely implemented on a computer.  Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that 
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. 
Thus, since claims 1, 11 and 19 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Claims 2-10, 12-18, 20 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2-10, 12-18, 20 are also rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jotanovic (US 2013/0173097) in view of and Gilman (US 2012/0179318)
 As to claim 1 Jotanovic discloses a controller for indicating a residual driving range available in a battery of an electric vehicle, the controller comprising: 
a first input arranged to receive an input indicative of a state of charge of a battery of the vehicle (Paragraph 8 “using the processor, a location of the vehicle, determining a one-way driving range or a round-trip driving range for the vehicle based upon a charge level of the battery,”); 
a second input arranged to receive a user input(Paragraph 22 “The vehicle positioning components 210 may be a navigation or GPS system of the vehicle that is configured to pinpoint the geographic location of the vehicle. The one or more input devices 212 may be any form of user-interfaceable control, such as buttons, knobs, dials, touch-screens, voice-recognition, etc”);
an output arranged to cause an output to be displayed to a user of the vehicle(Paragraph 42 “On the other hand, if the vehicle is headed in the direction of the destination of the navigation system, the method continues to step 442. In step 442, a one-way driving range is displayed by the driving range system.”); and 
a processor arranged to communicate with said first and second inputs and said output, wherein: 
the controller is operable in a first mode wherein the processor is arranged to instruct the output to display an output indicative of the total amount of energy remaining in the battery(Paragraph 42 “On the other hand, if the vehicle is headed in the direction of the destination of the navigation system, the method continues to step 442. In step 442, a one-way driving range is displayed by the driving range system.”); 
Jotanovic does not explicitly disclose that the controller is operable in a second mode wherein the processor is arranged to instruct the output to display an output indicative of an amount of energy that may be used prior to a predetermined journey without causing the total amount of energy stored in the battery to reduce below an amount required to undertake the predetermined journey
Gilman teaches that the controller is operable in a second mode wherein the processor is arranged to instruct the output to display an output indicative of an amount of energy that may be used prior to a predetermined journey without causing the total amount of energy stored in the battery to reduce below an amount required to undertake the predetermined journey(Paragraph 8 “The target indicator may be disposed between the SOC indicator and the first end when the estimated vehicle range exceeds the target distance indicating surplus battery energy exists for the vehicle to reach the target destination under current operating conditions. The position of the target indicator relative to the SOC indicator may be indicative of a magnitude of the surplus battery energy.”).
It would have been obvious to one of ordinary skill to modify Jotanovic to include the teachings of outputting an amount of energy that may be used prior to a predetermined journey for the purpose of giving the user an indication of an amount of energy they can use before traveling on a route.
As to claim 2 Jotanovic discloses a controller wherein the output indicative of the total amount of energy remaining in the battery comprises an estimate of the total distance that may be driven before the battery is depleted based on the input received via the first input(Paragraph 34). 
As to claim 3 Jotanovic in view of Jung teach a controller wherein upon receipt of the input from the user of the vehicle, the controller is configured to calculate an amount of energy required to undertake the predetermined journey(Jotanovic Paragraph 34), and 
in the second mode, the controller is arranged to instruct the output to display an output indicative of the total amount of energy remaining in the battery less the amount of energy required to undertake the predetermined journey(Jung Paragraph 129). 
As to claim 8 Jotanovic discloses a display system for a vehicle comprising a controller as claimed in claim 1 and a display operable to communicate with the output(Paragraph 8). 
As to claim 9 Jotanovic discloses a display system further comprising a user interface operable by a user to provide said user input(Paragraph 18). 
(Paragraph 22). 
As to claim 11 the claim is interpreted and rejected as in claim 1.
As to claim 12 the claim is interpreted and rejected as in claim 2.
As to claim 13 the claim is interpreted and rejected as in claim 3.
As to claim 14 the claim is interpreted and rejected as in claim 4.
As to claim 15 the claim is interpreted and rejected as in claim 5.
As to claim 18 the claim is interpreted and rejected as in claim 8.
As to claim 19 the claim is interpreted and rejected as in claim 1.
As to claim 20 Jotanovic discloses an electric vehicle comprising a controller as claimed in claim 1(Paragraph 22).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jotanovic (US 2013/0173097) in view of and Gilman (US 2012/0179318) as applied to claim 1 above, and in further view of Jung (US 2018/0141555)
As to claim 4 Jung teaches a controller wherein the controller is configured to re-calculate the amount of energy required to undertake the predetermined journey during operation in the second mode(Paragraph 129). 
It would have been obvious to one of ordinary skill to modify Jotanovic to include the teachings of recalculating the amount of energy required to undertake the predetermined journey for the purpose of determining a range of the vehicle to undertake the route.
 (Paragraph 129). 

Claims 6-7, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jotanovic (US 2013/0173097) in view of and Gilman (US 2012/0179318) as applied to claim 1 above, and in further view of Gow (US 2011/0307130)
As to claim 6 Jotanovic does not explicitly disclose a controller wherein the second mode is a leisure mode and the user input is indicative of a desire to transition the vehicle into the leisure mode. 
Gow teaches a controller wherein the second mode is a leisure mode and the user input is indicative of a desire to transition the vehicle into the leisure mode (Paragraph 18, 41). 
It would have been obvious to one of ordinary skill to modify Jotanovic to include the teachings of transitioning into various modes for the purpose of allowing the driver to control the vehicle in a variety of different modes based on their preference.
As to claim 7 Gow teaches a controller wherein transition into the leisure mode is indicative of an intention to drive the vehicle off-road or on a race track (Paragraph 50). 
As to claim 16 the claim is interpreted and rejected as in claim 6.
As to claim 17 the claim is interpreted and rejected as in claim 7.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
3/26/2021